DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 7/28/2022.
Claims 1, 10, and 11 are amended. Claims 12-13 are added.
Claims 1-13 are currently pending and have been examined. 
The Amendment filed 7/28/2022 has been entered.
This action is made NON-FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/27/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-8, with respect to the rejection(s) of amended claim(s) 1, 10, and 11 in view of Eliasson, Liu, and Madvil have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Eliasson (US 20110106308 A1) and Baron (NPL: “A Joint-Limits Avoidance Strategy for Arc-Welding Robots”). 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Automatic path planning module” in claims 1, 3, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The description provides the structure in [0014] as “the automatic path planning module may be part of the control device.” The structure of the control device is further described in [0022].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 11 recite the limitation "the real joints." There is insufficient antecedent basis for this limitation in the claims. Dependent claims 2-9 and 12-13 are also rejected because they do not resolve the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson (US 20110106308 A1) in view of Baron (NPL: “A Joint-Limits Avoidance Strategy for Arc-Welding Robots”). 

Regarding Claim 1,
Eliasson discloses,
	A method for controlling a robot for automatic positioning of a tool in a five dimensional target pose (“The present invention relates to a device and a method for optimizing a programmed movement path for an industrial robot. The invention is suitable for any types of robot automated processes in which the tool orientation is of less importance, such as laser welding, laser cutting, water jet cutting, arc welding, and milling.” [0001]; “The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, or if it is allowed to vary the tool orientation within a tolerance interval, there is redundancy for the inverse kinematics.” [0007]; “In some applications the orientation of the tool is not important. For example, the angle of the tool 3 with respect to a target point 7 can be varied within a cone 16 around the tool as shown in FIG. 2. The angle .alpha. of the cone defines a tolerance interval for the orientation of the tool in the target point. Further in many applications, such as laser jet cutting and laser welding, the rotation of the tool about its symmetrical axis can be arbitrary.” [0025]; Examiner Interpretation: In situations where the rotation of the tool about its symmetrical axis is arbitrary, the target pose would be a 5 dimensional one involving 3 translational axis and 2 rotational axis.),
wherein the tool is geometrically, functionally, or geometrically and functionally rotationally symmetrical, wherein a predetermined axis of the tool is an axis of symmetry (“There are some robot applications where the orientation of the tool is of less importance, for example, water jet cutting and laser welding in thin materials. The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, … there is redundancy for the inverse kinematics.” See at least [0007]; “Further in many applications, such as laser jet cutting and laser welding, the rotation of the tool about its symmetrical axis can be arbitrary.” [0025]; Examiner Interpretation: Water jet cutting and laser welding are geometrically and functionally rotationally symmetric as the tool orientation about the symmetry axis of the tool is arbitrary.),
	and wherein the robot including a movable robot arm that includes a robot flange on an end side, on which the tool is held, the method comprising (“The third arm 12 supports in its outer end a so-called robot hand 13, which is rotatable around a fifth axis. The robot also comprises a tool attachment, which is rotatable relative to the robot hand about a sixth axis.” [0024]; Examiner Interpretation: The robot hand is interpreted as the robot flange (see figure 1).):
	specifying three dimensional space coordinates of a reference point of the tool, of an axis of the tool, and of an orientation of the axis as part of the target pose for the tool (“The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, or if it is allowed to vary the tool orientation within a tolerance interval, there is redundancy for the inverse kinematics. This means that there are several possible robot configurations that satisfy the given constraints, i.e. the given tool position and tolerance interval for the tool orientation.” [0007]; “A coordinate system x,y,z is defined with respect to the laser beam 66….The focus point of the laser beam is working as a tool centre point (TCP) with a system setup as shown in FIG. 5.” [0039]);
determining a six dimensional pose of the robot flange corresponding to the target pose of the tool (“The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]);
providing the six dimensional pose of the robot flange and the expanded kinematics to an automatic path planning module; and determining, by the automatic path planning module, a path in accordance with which the six dimensional pose of the robot flange may be moved to from the current initial pose of the robot (“The object of the present invention is to optimize a programmed movement path for an industrial robot in order to reduce the cycle time.” [0004]; “The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]; “The computing unit 24 is further configured to determine movements of the robot between the target points on the programmed path for a plurality of different tool orientations” [0027]; Examiner Interpretation: The calculation of movements of the robot and its axes are performed by the computing unit which is the same as an automatic path planning module.);

Eliasson does not explicitly disclose:
	augmenting a predetermined kinematics of the robot with a virtual joint arranged in the tool that provides a virtual restriction-free rotation about the predetermined axis of the tool; …
	wherein any conflicts that may arise due to physical limitations of movement of the real joints of the robot occurring during the move are resolved automatically by a rotation of the virtual joint.
However, Baron teaches
	“The second approach assumes a virtual rotation, namely theta.w, of the tool-tip around the electrode axis. Although this rotation does not exist, it is added to the Jacobian and the joint-rate in order to obtain an underdetermined linear algebraic system with at least one-DOF of redundancy.” See Page 3, Col. 1, Problem Formulation; “It is noteworthy that Table 1 includes a virtual seventh joint, namely theta.7, which obviously does not exist, and thus, is not controlled by the robot. The purpose of this seventh joint is to describe the gain of freedom of the task due to the use of a symmetric electrode. The control of this virtual 7-DOF robot along a fully constrained 6-DOF task with t = J.wTheta.w is equivalent to the control of the original 6-DOF robot along the 5-DOF welding task with t = J.theta. In both cases, the robot has one-DOF more than the task, and hence, there is one-DOF of redundancy to resolve with the joint-limits avoidance strategy.” See Page 4, Col. 2, Pipe-Bride Welding Application; “However, when realized with six-DOF robots, it is possible to implement a joint limits avoidance strategy on an augmented Jacobian matrix and an augmented joint-rate vector by a virtual seventh rotation around the electrode axis. With this augmented approach, it is possible to find cycloidal trajectories in joint space that avoid the joint limits under a proper location of the assembly within the robot workspace” See Page 6, Col. 1, Conclusions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eliasson to further include the teachings of Baron to efficiently avoid robot joint limits while performing a task (See at least the Abstract, Introduction, Problem Formulation, and Conclusion).

Regarding Claim 2,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson further discloses,
further comprising: transferring the path determined automatically to a control device of the robot; and activating the robot automatically by the control device in accordance with the path determined, so that the robot flange arrives at the pose determined and the tool arrives at the predetermined target pose (“The optimized robot program is transferred to a robot controller 32, which downloads the optimized robot program. Then, the robot system is ready for running the optimized robot program.” See at least [0028]; Examiner Interpretation: The optimized robot program is the determined path that includes the determined destination poses of the robot flange and tool.).

Regarding Claim 5,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson further discloses,
wherein a tip of the tool facing away from the robot flange is used as the reference point of the tool (“The focus point of the laser beam is working as a tool centre point (TCP) with a system setup as shown in FIG. 5” [0039]; Examiner Interpretation: The laser beam is the tool, and the focus point of the laser beam is the tip of the tool that faces away from the robot flange.).

Regarding Claim 10,
Eliasson discloses,
	A non-transitory computer implemented storage medium that stores machine- readable instructions executable by at least one processor to control a robot for automatic positioning of a tool in a target pose (“The optimized robot program is transferred to a robot controller 32, which downloads the optimized robot program. Then, the robot system is ready for running the optimized robot program.” [0028]; Examiner Interpretation: The optimized robot program is machine-readable instructions to move the robot to position the tool into target poses. The robot controller includes a processor and computer implemented storage medium as it can download the program and run it.),
the robot including a movable robot arm that includes a robot flange on an end side, on which the tool is held (“The third arm 12 supports in its outer end a so-called robot hand 13, which is rotatable around a fifth axis. The robot also comprises a tool attachment, which is rotatable relative to the robot hand about a sixth axis.” [0024]; Examiner Interpretation: The robot hand is interpreted as the robot flange (see figure 1).),
the machine-readable instructions comprising: specifying three dimensional space coordinates of a reference point of the tool, of an axis of the tool, and of an orientation of the axis as part of the target pose for the tool (“The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, or if it is allowed to vary the tool orientation within a tolerance interval, there is redundancy for the inverse kinematics. This means that there are several possible robot configurations that satisfy the given constraints, i.e. the given tool position and tolerance interval for the tool orientation.” [0007]; “A coordinate system x,y,z is defined with respect to the laser beam 66….The focus point of the laser beam is working as a tool centre point (TCP) with a system setup as shown in FIG. 5.” [0039]);
determining a six dimensional pose of a robot flange corresponding to the target pose of the tool (“The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]);  
and determining a path in accordance with which the six dimensional pose of the robot flange may be moved to from the current initial pose of the robot (“The object of the present invention is to optimize a programmed movement path for an industrial robot in order to reduce the cycle time.” [0004]; “The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]; “The computing unit 24 is further configured to determine movements of the robot between the target points on the programmed path for a plurality of different tool orientations” [0027]; Examiner Interpretation: The calculation of movements of the robot and its axes are performed by the computing unit which is the same as an automatic path planning module.);

Eliasson does not explicitly disclose:
	augmenting a predetermined kinematics of the robot with a virtual joint arranged in the tool that provides a virtual restriction-free rotation about the predetermined axis of the tool; …
	wherein any conflicts occurring during the move that may arise due to physical limitations of movement of the real joints of the robot are resolved automatically by a rotation of the virtual joint.
However, Baron teaches
	“The second approach assumes a virtual rotation, namely theta.w, of the tool-tip around the electrode axis. Although this rotation does not exist, it is added to the Jacobian and the joint-rate in order to obtain an underdetermined linear algebraic system with at least one-DOF of redundancy.” See Page 3, Col. 1, Problem Formulation; “It is noteworthy that Table 1 includes a virtual seventh joint, namely theta.7, which obviously does not exist, and thus, is not controlled by the robot. The purpose of this seventh joint is to describe the gain of freedom of the task due to the use of a symmetric electrode. The control of this virtual 7-DOF robot along a fully constrained 6-DOF task with t = J.wTheta.w is equivalent to the control of the original 6-DOF robot along the 5-DOF welding task with t = J.theta. In both cases, the robot has one-DOF more than the task, and hence, there is one-DOF of redundancy to resolve with the joint-limits avoidance strategy.” See Page 4, Col. 2, Pipe-Bride Welding Application; “However, when realized with six-DOF robots, it is possible to implement a joint limits avoidance strategy on an augmented Jacobian matrix and an augmented joint-rate vector by a virtual seventh rotation around the electrode axis. With this augmented approach, it is possible to find cycloidal trajectories in joint space that avoid the joint limits under a proper location of the assembly within the robot workspace” See Page 6, Col. 1, Conclusions.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eliasson to further include the teachings of Baron to efficiently avoid robot joint limits while performing a task (See at least the Abstract, Introduction, Problem Formulation, and Conclusion).

Regarding Claim 11,
Eliasson discloses,
	A robot comprising: a movable robot arm comprising a robot flange for holding a tool on an end side (“The third arm 12 supports in its outer end a so-called robot hand 13, which is rotatable around a fifth axis. The robot also comprises a tool attachment, which is rotatable relative to the robot hand about a sixth axis.” [0024]; Examiner Interpretation: The robot hand is interpreted as the robot flange (see figure 1).);
and a control device comprising an interface for receiving specifications, a data memory and a processor device connected to the data memory and to the interface for executing the program code stored in the data memory comprising instructions to (“FIG. 3 shows a device 20 for optimizing a programmed movement path according to an embodiment of the invention. The device 20 is a computer, for example a PC, including a user interface 22, such as a display screen, a keyboard and a mouth. The device 20 comprises hardware necessary for processing data such as a central processing unit (CPU), data storage, and communication means for communicating with external equipment, for example with a robot controller. The device 20 also comprises software for carrying out the method according to the invention.” [0026]):
specify three dimensional space coordinates of a reference point of the tool, of an axis of the tool, and of an orientation of the axis as part of the target pose for the tool (“The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, or if it is allowed to vary the tool orientation within a tolerance interval, there is redundancy for the inverse kinematics. This means that there are several possible robot configurations that satisfy the given constraints, i.e. the given tool position and tolerance interval for the tool orientation.” [0007]; “A coordinate system x,y,z is defined with respect to the laser beam 66….The focus point of the laser beam is working as a tool centre point (TCP) with a system setup as shown in FIG. 5.” [0039]);
determine a six dimensional pose of a robot flange corresponding to the target pose of the tool (“The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]);
and determine a path in accordance with which the six dimensional pose of the robot flange may be moved to from the current initial pose of the robot (“The object of the present invention is to optimize a programmed movement path for an industrial robot in order to reduce the cycle time.” [0004]; “The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]; “The computing unit 24 is further configured to determine movements of the robot between the target points on the programmed path for a plurality of different tool orientations” [0027]; Examiner Interpretation: The calculation of movements of the robot and its axes are performed by the computing unit which is the same as an automatic path planning module.);

Eliasson does not explicitly disclose:
augment a predetermined kinematics of the robot with a virtual joint arranged in the tool that provides a virtual restriction-free rotation about the predetermined axis of the tool; …
	wherein any conflicts occurring during the move that may arise due to physical limitations of movement of the real joints of the robot are resolved automatically by a rotation of the virtual joint.
However, Baron teaches
	“The second approach assumes a virtual rotation, namely theta.w, of the tool-tip around the electrode axis. Although this rotation does not exist, it is added to the Jacobian and the joint-rate in order to obtain an underdetermined linear algebraic system with at least one-DOF of redundancy.” See Page 3, Col. 1, Problem Formulation; “It is noteworthy that Table 1 includes a virtual seventh joint, namely theta.7, which obviously does not exist, and thus, is not controlled by the robot. The purpose of this seventh joint is to describe the gain of freedom of the task due to the use of a symmetric electrode. The control of this virtual 7-DOF robot along a fully constrained 6-DOF task with t = J.wTheta.w is equivalent to the control of the original 6-DOF robot along the 5-DOF welding task with t = J.theta. In both cases, the robot has one-DOF more than the task, and hence, there is one-DOF of redundancy to resolve with the joint-limits avoidance strategy.” See Page 4, Col. 2, Pipe-Bride Welding Application; “However, when realized with six-DOF robots, it is possible to implement a joint limits avoidance strategy on an augmented Jacobian matrix and an augmented joint-rate vector by a virtual seventh rotation around the electrode axis. With this augmented approach, it is possible to find cycloidal trajectories in joint space that avoid the joint limits under a proper location of the assembly within the robot workspace” See Page 6, Col. 1, Conclusions.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eliasson to further include the teachings of Baron to efficiently avoid robot joint limits while performing a task (See at least the Abstract, Introduction, Problem Formulation, and Conclusion).

Regarding Claim 12,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
	wherein the virtual joint is not subject to any physical restrictions.
However, Baron teaches
“The second approach assumes a virtual rotation, namely theta.w, of the tool-tip around the electrode axis. Although this rotation does not exist, it is added to the Jacobian and the joint-rate in order to obtain an underdetermined linear algebraic system with at least one-DOF of redundancy.” See Page 3, Col. 1, Problem Formulation; “It is noteworthy that Table 1 includes a virtual seventh joint, namely theta.7, which obviously does not exist, and thus, is not controlled by the robot.” See Page 4, Col. 2, Pipe-Bride Welding Application; Examiner Interpretation: Since the virtual joint does not actually exist, it is not subject to physical restrictions in the same way real joints have joint limits.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eliasson to further include the teachings of Baron to augment a virtual joint not subject to physical restrictions because it is a straightforward approach only involving computation to efficiently avoid robot joint limits while performing a task (See at least the Abstract, Introduction, Problem Formulation, and Conclusion).

Regarding Claim 13,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
wherein the physical limitations of movement of the real joints of the robot comprises at least where the robot cannot carry out or complete the virtual rotation about the predetermined axis because of mechanical restrictions of the real joints of the robot.
However, Baron teaches
“It is noteworthy that Table 1 includes a virtual seventh joint, namely theta.7, which obviously does not exist, and thus, is not controlled by the robot.” See Page 4, Col. 2, Pipe-Bride Welding Application; Examiner Interpretation: Since the joint corresponding to the virtual joint does not actually exist, there is no means for the robot to actually carry out a rotation of the virtual joint. The mechanical restriction would be the lack of a 7th joint.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Eliasson to further include the teachings of Baron to augment a virtual joint not actually controlled by the robot because it is a straightforward approach only involving computation to efficiently avoid robot joint limits while performing a task (See at least the Abstract, Introduction, Problem Formulation, and Conclusion).

Claims 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson (US 20110106308 A1) in view of Baron (NPL: “A Joint-Limits Avoidance Strategy for Arc-Welding Robots”) and Liu (NPL: “Inverse Kinematics Analysis of 5-DOF Robot Manipulators Based on Virtual Joint Method”).

Regarding Claim 3,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson further discloses,
wherein that current values of joint variables of real joints of the robot in the initial pose are determined automatically (“The first optimization procedure carries out a search with regard to the full dynamic and kinematic properties of the robot. The optimization is carried out by using a dynamic and a kinematic model of the robot and a copy of the path interpolator used by the robot controller. The path interpolator determines how the programmed movement should be performed by carrying out an interpolation of the movement. The interpolation includes dividing the programmed movement into a plurality of small increments, and computing the angles for all axes of the robot for each increment.” [0033] Examiner Interpretation: The angles for all the axes are the joint variables of real robot joints. They are determined at each increment of the movement, so current values in the initial pose are automatically determined in the first increment.),
Eliasson does not explicitly disclose:
a first set of joint variables is provided as part of the expanded kinematics, and a second set of joint variables is determined by the automatic path planning module as part of the path, wherein the first set refers to the virtual joint and the second set to target values of the respective joint variables corresponding to the predetermined target pose.
However, Liu teaches:
	The virtual joint variable being provided to the kinematics and a second set of joint variables being determined corresponding to the predetermined target pose (Pg. 4, lines 16-17:
    PNG
    media_image1.png
    65
    522
    media_image1.png
    Greyscale

θ6 is provided which is the variable angle of the virtual joint and the rest of the variables which correspond to other actual robot joints are solved using inverse kinematics to reach a target pose.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).

Regarding Claim 4,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
wherein determining the path further comprises using a center point of the tool as the position of the virtual joint.
However, Liu teaches:
Having the virtual joint be located at the center point of the tool (“In order to solve the difflculty, we add a virtual joint to the manipulator at the position of the end tool as shown in firgure 2, whose attached coordinate frame is exactly as same as that of the tool." Pg. 2, Lines 21-22; Examiner Interpretation: The tool’s coordinate frame is interpreted to be located at the center of the tool based on figure 2.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).

Regarding Claim 6,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
wherein determining the path further comprises using a virtual connecting element that connects the virtual joint to the reference point or to a tip of the tool facing away from the robot flange.
However, Liu teaches:
	Connecting the virtual joint to the tool’s reference point (“we add a virtual joint to the manipulator at the position of the end tool as shown in firgure 2, whose attached coordinate frame is exactly as same as that of the tool.” Pg. 2, Lines 21-22; Examiner Interpretation: The coordinate frame of the end tool is the reference point of the tool. The connecting element is the computation of zero positional transformations between the joint and the reference point.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).

Regarding Claim 7,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
wherein the reference point of the tool is the position of the virtual joint.
However, Liu teaches:
The reference point of the tool being at the same position of the virtual joint (“we add a virtual joint to the manipulator at the position of the end tool as shown in firgure 2, whose attached coordinate frame is exactly as same as that of the tool.” Pg. 2, Lines 21-22; Examiner Interpretation: The coordinate frame of the end tool is the reference point of the tool.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson (US 20110106308 A1) in view of Baron (NPL: “A Joint-Limits Avoidance Strategy for Arc-Welding Robots”) and Madvil (US 20150277398 A1).

Regarding Claim 8,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
further comprising: transferring an ancillary condition to the automatic path planning module; wherein the ancillary condition is complied with automatically by the automatic path planning module when the path is determined by at least one virtual rotation of the virtual joint provided no conflict with a physical limitation of the robot occurs.
However, Madvil teaches:
	“The system can use a realistic robot simulation (RRS) to simulate the movements of the actual robots on the shop floor. If a collision is found, the system can resolve the collision using various approaches enumerated here, but not limited to, including: 1) changing the robot configuration, i.e., the robot will reach to the same target location using a different configuration of the joints of the robot; 2) rotating the target location around its normal vector” [0018]; Examiner Interpretation: The ancillary condition is interpreted as reaching a target location while a specific area of space is kept free (otherwise a collision would occur). The normal vector at the target location is equivalent to a virtual joint. The robot is rotated about this virtual joint so that the tool remains in the same place without actually spinning at the virtual joint while the robot arm rotates to avoid a collision.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Madvil to allow for collision avoidance without the need to stop the robot from working (“embodiments in accordance with this disclosure make offline programming of robots more intuitive and hence reduce the required time for offline programming. This benefit can be amplified by the fact that the offline programming can be done simultaneously for more than one robotic arm. Methods according to the disclosure provide a collision free path, without the need to stop the actual robots from working, which can be performed in less time via less skilled offline programmers that lead to dramatically lower costs.” [0019]).

Regarding Claim 9,
Modified Eliasson discloses,
	The method of claim 8,
Eliasson does not explicitly disclose:
wherein the ancillary condition is a property of a pose of the robot arm when the tool reaches the target pose.
However, Madvil teaches:
	An ancillary condition being a property of a pose of the robot arm (“The system can use a realistic robot simulation (RRS) to simulate the movements of the actual robots on the shop floor. If a collision is found, the system can resolve the collision using various approaches enumerated here, but not limited to, including: 1) changing the robot configuration, i.e., the robot will reach to the same target location using a different configuration of the joints of the robot” [0018]; Examiner Interpretation: The ancillary condition is met by the robot reaching the same target location or pose. This condition is held as the rest of the robot arm can move to avoid collisions while the same target position is always reached.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Madvil to allow for collision avoidance without the need to stop the robot from working (“embodiments in accordance with this disclosure make offline programming of robots more intuitive and hence reduce the required time for offline programming. This benefit can be amplified by the fact that the offline programming can be done simultaneously for more than one robotic arm. Methods according to the disclosure provide a collision free path, without the need to stop the actual robots from working, which can be performed in less time via less skilled offline programmers that lead to dramatically lower costs.” [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Karlen (US 5155423 A) is pertinent because it discusses how redundant robot joints can be helpful in resolving joint travel limits.
Oetomo (NPL: Singularity Robust Manipulator Control using Virtual Joints) is pertinent because it discusses avoiding the problem of singularities by introducing a redundant virtual prismatic joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664